Zimmerman, J.,
concurring.
The majority opinion finds support in the wording of Section 2317.01, Revised Code. However, I doubt whether that statute was designed to cover a situation such as exists in the present case. I am convinced that an average four-year old child is incapable of appreciating and then relating with any degree of accuracy or dependability an event which occurred when he was that age and concerning which event he is called upon to testify at a court trial a number of years later. During the interval there are too many suggestions and influences to which he may have been subjected. Here, the trial judge was probably right from a practical standpoint in declining to question the child as to his competency. Upon the examination of a prospective minor witness as to competency, the trial court should be allowed to exercise wide discretion, and such exercised discretion should not be disturbed by a reviewing court unless it has been palpably abused.
O’Neill and Brown, JJ., concur in the foregoing concurring opinion.